 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10
11   TRENELL MONSON,                                        Case No. 1:17-cv-00395-EPG (PC)
12                    Plaintiff,                            ORDER RE: PLAINTIFF’S FAILURE TO
                                                            COMPLETE AND RETURN SUBPOENA
13          v.
                                                            ORDER DIRECTING CLERK TO SEND
14   R. MELKONIAN,                                          PLAINTIFF BLANK SUBPOENA
15                  Defendant.
                                                            THIRTY-DAY DEADLINE
16
17
18            Trenell Monson (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in
19   this civil rights action filed pursuant to 42 U.S.C. § 1983.
20            On June 27, 2019, the Court granted Plaintiff’s motion for the issuance of a subpoena
21   and directed Plaintiff to complete and return the subpoena (form AO 88B) and the USM-285
22   form. (ECF No. 50). On June 10, 2019, the Court received a completed USM-285 form.
23   However, the Court did not receive a completed subpoena.
24            Accordingly, IT IS ORDERED that Plaintiff has thirty days from the date of service of
25   this order to complete and return the subpoena (form AO 88B).
26   ///
27
             1
28             Plaintiff has alleged that he was a pretrial detainee at the time of the incidents described in the
     complaint.

                                                                1
 1         Additionally, the Clerk of Court is DIRECTED to send Plaintiff a blank subpoena (form
 2   AO 88B).
 3
     IT IS SO ORDERED.
 4
 5
        Dated:   July 18, 2019                            /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
